Exhibit 99.1 MOL Announces Third Quarter 2015 Unaudited Financial Results KUALA LUMPUR, Malaysia, November 23, 2015 (GLOBE NEWSWIRE) MOL Global, Inc. (Nasdaq:MOLG) ("MOL" or the "Company"), a leading e-payment enabler for online goods and services in emerging and developed markets, today announced its unaudited financial results for the third quarter of 2015. Third Quarter 2015 Highlights · Consolidated revenue increased by 35.5% to MYR63.9 million (US$14.6 million) from MYR47.2 million in the prior year period. · MOLPoints’ segment revenue increased by 40.2% to MYR42.8 million (US$9.8 million) from MYR30.5 million in the prior year period. · MOLReloads’ segment revenue increased by 14.3% to MYR10.7 million (US$2.4 million) from MYR9.4 million in the prior year period. · MOLPay’s segment revenue increased by 121.4% to MYR6.7 million (US$1.5 million) from MYR3.0 million in the prior year period. · MMOG.asia’s segment revenue decreased by 14.9% to MYR3.4 million (US$0.8 million) from MYR3.9 million in the prior year period. Mr. Preecha Praipattarakul, Co-CEO of MOL, stated, “We are pleased to report solid top-line growth of 35.5% year over year, driven by continued revenue and volume growth in our core MOLPoints, MOLReloads, and MOLPay business lines. The MOLPoints business has achieved key milestones in its effort to converge into the mobile space to complement our strength in PC games. We have increased our mobile game library by signing on more mobile merchants, and we have focused on mobile carrier billing. Our MMOG.asia benefitted from the successful launch of the mobile version of our popular PC game, Boomz in Mandarin for Malaysia and Singapore, and now represents approximately 55% of total volume for the segment. While we experienced slight pressure on overall profitability this past quarter as a result of additional expenditures, we believe that the revenue growth strategies as well as our determined efforts to reign in expenses will allow us to grow our profits going forward. We are excited by the numerous initiatives being developed and believe that we can cement our position as a leading e-payment enabler in emerging markets” Mr. Ramesh Pathmanathan, Group Chief Financial Officer of MOL, stated, “Our growth in this quarter demonstrates management attention on diversifying from PC games into the mobile space. We continue to see growth in our top-line driven primarily by our MOLPoints business. However, we see slight margin compression mainly due to a shift in revenue mix. The carrier billing component of MOLPoints, and MOLPay as a whole, are lower margin businesses compared with our other businesses and continue to grow at a faster rate and contribute more to our overall revenues compared with our other businesses. Together with other key initiatives, focusing on growth drivers in all business lines, we are confident that we will be able to offer consistent long-term value for our shareholders”. 1 Business Milestones · Expanded MOLPoints in Thailand by enabling payment for Happy Cash Card, a mobile prepaid card, in partnership with DTAC, a leading telecom provider in Thailand. · Expanded MOLPoints carrier billing business by offering our Easy2Pay payment services in Indonesia, Singapore and the Philippines. · Expanded MOLReloads by rolling out bill payment services for the largest water utility company in Malaysia. Third Quarter 2015 Financial Results CONSOLIDATED REVENUE Consolidated revenue increased by 35.5% to MYR63.9 million (US$14.6 million) from MYR47.2 million in the prior year period. Consolidated revenue increased primarily due to the growth of segment revenue from each of MOLPoints, MOLReloads and MOLPay, partially offset by a reduction in MMOG.asia segment revenue. Three months ended September 30, MYR % of Revenue MYR % of Revenue YoY Change USD (in millions) (%) (in millions) (%) (%) (in millions) Net Revenue MOLPoints MOLReloads MOLPay MMOG.asia Total (1) · MOLPoints segment revenue increased by 40.2% to MYR42.8 million (US$9.8 million) from MYR30.5 million in the prior year period primarily due to an increase in volume of 14.6% to MYR198.5 million in the third quarter of 2015 from MYR173.3 million in the prior year period. This was mainly driven by growth in our carrier billing businesses in Turkey, the Middle East and Thailand. Our carrier billing businesses contributed 20.2% of MOLPoints volume for the third quarter of 2015. Approximately 82.0% of MOLPoints total volume for the quarter was derived from Thailand (32.9%), Malaysia (23.1%) and the combination of Turkey and the Middle East (25.5%). Revenue and volume from Thailand increased by 37.7% and 10.1%, respectively in the third quarter of 2015 compared to the prior year period. Revenue and volume from Malaysia decreased by 4.7% and 3.1%, respectively, compared to the prior year period due to consumers’ continuing transition from PC games to mobile games. Revenue and volume from Turkey and Middle East increased by 185.5% and 100.0%, respectively compared to the prior year period primarily due to a full period of results from PayByMe, which we acquired in September 2014. The rate of growth in MOLPoints segment revenue was substantially higher than the rate of growth in MOLPoints volume because our MOLPoints revenue take rate improved in the quarter, primarily due to significant improvements in Thailand and carrier billing business in Turkey. (1) Total revenue include others segment. 2 · MOLReloads segment revenue increased by 14.3% to MYR10.7 million (US$2.4 million) from MYR9.4 million in the prior year period primarily due to an increase in volume of 18.2% to MYR425.1 million from MYR359.7 million. Volume from Malaysia and the Philippines increased 18.1% and 5.8%, respectively, representing 92.7% and 6.0%, respectively of total MOLReloads volume. In Malaysia, volume growth has been primarily driven by bill payment services, which represented 10.4% of Malaysia’s MOLReloads volume in the third quarter. In addition, MOLReloads in Thailand expanded more than two-fold, although it still represented only 1.3% of total volumes. The rate of growth in MOLReloads segment revenue was less than the rate of growth in MOLReloads volume because our MOLReloads revenue take rate for the third quarter of 2015 declined marginally compared to the prior year period due to the lower revenue take rate from the bill payment services component of MOLReloads. · MOLPay segment revenue increased by 121.4% to MYR6.7 million (US$1.5 million) from MYR3.0 million in the prior year period primarily due to an increase in volumeof 66.4% to MYR174.5 million from MYR104.9 million. MOLPay’s volumes in Vietnam and Malaysia grew by 46.9% and 141.6%, respectively, representing 70.1% and 29.9%, respectively, of total MOLPay volume. The rate of growth in MOLPay segment revenue was higher than the rate of growth in MOLPay volume because our MOLPay revenue take rate for the third quarter of 2015 was higher compared with the prior year period due to a favourable revenue mix from our diverse merchant base, as an increased proportion of our volume was derived from, smaller merchants, from which we generally have higher revenue take rates than we earn from larger merchants. · MMOG.asia segment revenue decreased by 14.9% to MYR3.4 million (US$0.8 million) from MYR3.9 million in the prior year period. The decrease of this high margin segment arose as a result of the continued decline in the popularity of our legacy online PC games portfolio. MMOG.asia volume decreased 2.9% to MYR4.7 million for the third quarter of 2015 from MYR4.8 million in the prior year period, which was a lower rate of decrease compared to the previous three quarters. In the third quarter of 2015, revenue from mobile games, primarily from Boomz contributed approximately 55% of MMOG.asia total volume for the third quarter. We are continuing to focus on enhancing MMOG.asia’s mobile content library to cope with the rapid shift in industry trends from PC to mobile games. MMOG.asia’s segment revenue declined at a higher rate than MMOG.asia’s volume because our overall MMOG.asia revenue take rate for the third quarter 2015 was lower compared to the prior year period, as revenue take rates from mobile games content are generally lower compared with PC games content. DIRECT COST AND OTHER ANCILLARY EXPENSES Direct cost and other ancillary expenses increased by 68.2% to MYR36.8 million (US$8.4 million) from MYR21.9 million in the prior year period. Three months ended September 30, MYR MYR YoYChange USD (in millions) (in millions) (%) (in millions) Direct Cost and Other Ancillary Expenses MOLPoints MOLReloads MOLPay MMOG.asia Total (2) (2) Total direct cost and other ancillary expenses include others segment. 3 · MOLPoints segment direct cost and other ancillary expenses increased by 68.2% to MYR26.5 million (US$6.0 million) from MYR15.7 million in the prior year period primarily due to significant volume growth in our mobile carrier businesses in Turkey and Thailand, in addition to volume growth in MOLPoints as a whole in Thailand, the Philippines, Turkey, Brazil and the United States. MOLPoints segment direct cost and other ancillary expenses increased at a higher rate than MOLPoints segment revenue because the increase in MOLPoints segment revenue was mainly driven by growth in the carrier billing businesses, which generally incur higher costs than the other components of our MOLPoints segment. Due to relatively higher channel costs, our carrier billing businesses accounted for 48.8% of MOLPoints segment direct cost and other ancillary expenses for the third quarter of 2015 but only 20.2% of volume for the quarter. · MOLReloads segment direct cost and other ancillary expenses increased by 21.9% to MYR5.2 million (US$1.2 million) from MYR4.3 million in the prior year period due to an increase in MOLReloads volume in each of Malaysia, the Philippines and Thailand. MOLReloads segment direct cost and other ancillary expenses increased at a higher rate than MOLReloads segment revenue because the increase in MOLReloads segment revenue was mainly driven by increased volume from bill payment services in Malaysia, which incur higher direct costs and other ancillary expenses than other components of our MOLReloads segment. · MOLPay segment direct cost and other ancillary expenses increased by 179.5% to MYR4.6 million (US$1.0 million) from MYR1.6 million in the prior year period primarily due to increases in MOLPay volume in Vietnam and Malaysia of 46.9% and 141.6%, respectively and higher channel costs. · MMOG.asia segment direct cost and other ancillary expenses increased by 174.1% to MYR0.4 million (US$0.1 million) from MYR0.1 million in the prior year period due to the expansion of mobile game content, which generally incur higher channel costs compared with PC games content. GROSS PROFIT Gross profit increased by 7.2% to MYR27.1 million (US$6.2 million) from MYR25.3 million in the prior year period due to a 10.5% increase in MOLPoints segment gross profit, an 8.0% increase in MOLReloads segment gross profit and a 51.4% increase in MOLPay segment gross profit, partially offset by a 22.4% decrease in MMOG.asia gross profit. Overall gross profit margin was 42.5% in the third quarter of 2015, compared to 53.7% in the prior year period. The decline in gross profit margin was primarily due to a shift in the business segment mix in which lower margin businesses, including the carrier billing component of MOLPoints and MOLPay as a whole, contributed more to the overall revenues than other businesses. In addition, MOLPoints experienced higher channel costs especially in Malaysia and Thailand. Furthermore, gross profit margin for MMOG.asia, which tend to be our highest gross profit margin segment, declined to 87.7% from 96.2% in the prior year period primarily due to our focus on mobile games content, which offers a lower revenue take rate compared with PC games content. 4 Three months ended September 30, Gross profit margin MYR MYR YoY Change USD (in millions) (in millions) (%) (%) (%) (in millions) Gross Profit MOLPoints 10.5 MOLReloads 8.0 MOLPay 51.4 MMOG.asia Total (3) 7.2 · MOLPoints segment gross profit increased by 10.5% to MYR16.3 million (US$3.8 million) from MYR14.8 million in the prior year period primarily due to improvement in revenue take rates and the expansion of our carrier billing businesses. Segment gross profit margin decreased to 38.2% in the third quarter of 2015 from 48.5% in the prior year period due to relatively lower gross profit margin from our carrier billing business compared to MOLPoints as a whole, resulting from higher channel costs incurred by the carrier billing businesses. The gross profit margin of our carrier billing businesses was 24.8% for the third quarter, while the gross profit margin of the other components of MOLPoints was 46.8%. In addition, MOLPoints segment gross profit margin was also affected by higher channel costs for the third quarter of 2015 compared with the prior year period. · MOLReloads segment gross profit increased by 8.0% to MYR5.5 million (US$1.2 million) from MYR5.1 million in the prior year period due to increased volume. Segment gross profit margin decreased to 51.5% for the third quarter of 2015 from 54.5% in the prior year period, primarily due to the increase in revenue derived from bill payment services in Malaysia, which have a relatively lower revenue take rate compared with other components of MOLReloads. · MOLPay segment gross profit increased by 51.4% to MYR2.1 million (US$0.5 million) from MYR1.4 million in the prior year period due to increased volume. Segment gross profit margin decreased to 31.1% in the third quarter of 2015 from 45.4% in the prior year period, primarily due to the revenue mix from the diverse merchant base, greater proportion of revenue from smaller merchants that offer higher revenue take rates relative to larger merchants with lower revenue take rates. In addition, larger and more established distribution partners also charged higher channel costs than smaller distributors. · MMOG.asia segment gross profit decreasedby 22.4% to MYR3.0 million (US$0.7 million) from MYR3.8 million in the prior year period primarily due to a decrease in revenue and an increase in the proportion of revenue derived from mobile games, which offer a lower take rate than PC games. The lower revenue take rate from mobile games content also resulted in a lower gross profit margin of 87.7% for the third quarter of 2015 from 96.2% in the prior year period. (3)Total gross profit include others segment. 5 OPERATING INCOME/(LOSS) AND EXPENSES Total operating expenses increased by 11.9% toMYR23.3 million(US$5.3 million) fromMYR20.8 millionin the prior year period, primarily due to greater employee costs, increased marketing expenses for MMOG.asia and increased professional costs as a result of being a publicly listed company. As a result of the above, our profit from operations in the third quarter of 2015 was MYR3.9 million (US$0.9 million) as compared to a profit from operations of MYR4.5 million in the prior year period. ADJUSTED EBITDA Adjusted EBITDA decreased by 67.9% to MYR3.5 million (US$0.8 million) in the third quarter of 2015 from MYR10.8 million in the prior year period. The decline in adjusted EBITDA is primarily due to the decline in profit contributed by our MMOG.asia segment, higher employee costs and higher professional costs of being a publicly traded company. OTHER INCOME Other income increased to MYR1.0 million (US$0.2 million) from MYR0.5 million in the prior year period. PROFIT FOR THE PERIOD Profit attributable to MOL Global Inc. shareholders was MYR1.3 million (US$0.3 million), as compared to a profit attributable to MOL Global Inc. shareholders of MYR2.4 million in the prior year period. Diluted earnings per ADS attributable to MOL Global Inc. shareholders was MYR0.02 (US$0.005), as compared to diluted earnings per ADS attributable to MOL Global Inc. shareholders of MYR0.04 in the prior year period. BALANCE SHEET As of September 30, 2015, MOL had cash and cash equivalents ofMYR98.6 million(US$22.4 million) and total borrowings ofMYR11.3 million(US$2.6 million). SHARES OUTSTANDING As of September 30, 2015, the Company had a total of 67.5 million common shares outstanding, or the equivalent of 67.5 million ADSs outstanding. Conference Call Information The Company will hold a conference call on Monday, November 23, 2015 at 8:00 am Eastern Time or 9:00 pm Kuala Lumpur Time to discuss the financial results. Participants may access the call by dialing the following numbers: United States: +1-631-514-2526 International Toll Free: +1-855-298-3404 Malaysia: 1800-816-107 Hong Kong: +852-5808-3202 Singapore: +65-6823-2299 Indonesia: 001-803-019-1840 Conference ID: #5056382 The replay will be accessible through November 29, 2015 by dialing the following numbers: United States Toll Free: +1-866-846-0868 International: +61-2-9641-7900 Conference ID: #5056382 6 A live and archived webcast of the conference call will also be available at the Company's investor relations website at http://ir.mol.com/. About MOL Global, Inc. MOL Global, Inc. (NASDAQ: MOLG) is a leading e-payment enabler for online goods and services in emerging and developed markets. MOL operates a payments platform that connects consumers with digital content providers, telecommunications service providers and online merchants by providing a vast network of distribution channels that accepts cash and online payment methods. Its physical distribution network comprises more than 970,000 locations in 11 countries across 4 continents. The Company also has mobile payment channels, electronic distribution channels that accept major credit cards and online banking from more than 100 banks. For more information, please visit ir.mol.com. Safe Harbor Statement This announcement contains forward-looking statements. These statements are made under the "safe harbor" provisions of the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements can be identified by terminology such as "will," "expects," "anticipates," "future," "intends," "plans," "believes," "estimates," "confident," "target," "going forward," "outlook" and similar statements. Among other things, our strategic and operational plans, contain forward-looking statements. We may also make written or oral forward-looking statements in our periodic reports to the U.S. Securities and Exchange Commission, in our annual report to shareholders, in press releases and other written materials and in oral statements made by our officers, directors or employees to third parties. Statements that are not historical facts, including statements about our beliefs and expectations, are forward-looking statements. Forward-looking statements involve inherent risks and uncertainties. A number of factors could cause actual results to differ materially from those contained in any forward-looking statement, including but not limited to the following: our growth strategies; our future business development, including development of new products and services; our ability to attract and retain users and customers; competition in each of the markets in which we operate; changes in our volumes, revenues and certain cost or expense items as a percentage of our revenues; and the expected growth of the e-payment market and the number of e-payment users. Further information regarding these and other risks is included in our filings with the Securities and Exchange Commission. We do not undertake any obligation to update any forward-looking statement, except as required under applicable law. All information provided in this press release and in the attachments is as of the date of the press release, and we undertake no duty to update such information, except as required under applicable law. Exchange Rate This press release contains translations of certain Ringgit amounts into U.S. dollars solely for the convenience of readers. Unless otherwise noted, all translations from Ringgit to U.S. dollars, in this press release, were made at a rate of MYR4.3940 to US$1.00, the noon buying rate in effect on September 30, 2015 in the City of New York for cable transfers in Ringgit per U.S. dollar as certified for customs purposes by the Federal Reserve Bank of New York. 7 About Non-IFRS Financial Measures To supplement our consolidated financial results presented in accordance with International Financial Reporting Standards ("IFRS"), we present adjusted EBITDA, which is a non-IFRS financial measure, and related ratios. You should not consider adjusted EBITDA as a substitute for or superior to net profit prepared in accordance with IFRS. Furthermore, because adjusted EBITDA is not determined in accordance with IFRS, it is susceptible to varying calculations and may not be comparable to other similarly titled measures presented by other companies. We encourage investors and others to review our financial information in its entirety and not rely on a single financial measure. We present adjusted EBITDA as a supplemental performance measure because we believe that it facilitates operating performance comparisons from period to period and company to company by backing out potential differences caused by the age and book depreciation of fixed assets (affecting relative depreciation and amortization expenses), changes in foreign exchange rates that impact financial assets and liabilities denominated in currencies other than our functional currency (affecting unrealized gain/(loss) on foreign exchange and realized loss on foreign exchange), variations in capital structures (affecting interest income and interest expenses), share of results of operation of associates, loss on disposal of property, plant and equipment and tax positions (affecting income tax expenses) (such as the impact on periods or companies of changes in effective tax rates), and various non-recurring charges that, in each case, we do not believe reflect the underlying performance of our business. Some limitations of adjusted EBITDA are that: (i) adjusted EBITDA does not reflect income tax payments that may represent a reduction in cash available to us; (ii) adjusted EBITDA does not include other income, other expense and foreign exchange gains and losses; and (iii) adjusted EBITDA excludes depreciation and amortization and although these are non-cash charges, the assets being depreciated and amortized may have to be replaced in the future. 8 The following table reconciles adjusted EBITDA to profit for the period for the three months ended September 30, 2014 and 2015: For the three months ended September 30, September30, (In thousands) MYR MYR Profit for the period Plus: Depreciation and amortization Impairment loss on trade andother receivables - Impairment loss on inventories - Share of results of associates (8 ) 17 Unrealized loss/(gain) on foreign exchange ) Realized loss on foreign exchange 44 Bad debt written off - Loss on disposal of property, plant and equipment - 1 Interest income ) ) Interest expense Income tax expense Property, plant and equipment written off - 3 Loss on disposal of held for trading financial assets - 66 Adjusted EBITDA Investor Relations Contact MOL Global, Inc. Charles Tan Email: IR@mol.com 9 MOL GLOBAL, INC. AND SUBSIDIARIES (Incorporated in the Cayman Islands) CONDENSED INTERIM CONSOLIDATED STATEMENT OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME (UNAUDITED) For the three months ended For the nine months ended September 30, September 30, September 30, September 30, September 30, September 30, (In thousands) MYR MYR USD MYR MYR USD Revenue Direct cost and other ancillary expenses ) Employee expenses ) Depreciation and amortization expenses ) Marketing, advertising and promotion expenses ) Communication and travelling expenses ) Office related expenses ) Other operating expenses ) Profit/ (loss) from operations ) ) Other income Finance costs ) Share of results of associates 8 ) (4
